Case 20-13217-pmm          Doc 14     Filed 09/11/20 Entered 09/11/20 17:06:32                 Desc Main
                                     Document      Page 1 of 1




                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

________________________________________________________________________
In Re:                                    :
                                          :
            Gwenn M Boyle                 :
                                          :
                                          :     Case No.: 20-13217PMM
                                          :
Debtor(s)                                 :     Chapter 7


                  NOTICE OF CONTINUED SECTION 341 MEETING OF CREDITORS

       YOU ARE HEREBY NOTIFIED that the initial Section 341 Meeting of Creditors for the above-
captioned case has been continued to Monday, September 21, 2020 at 2:15pm.

        I HEREBY CERTIFY that a true and correct copy of this Notice was served by electronic delivery
or Regular US Mail to the Debtor, the Trustee, all secured, priority and affected creditors per the address
provided on their Proof of Claims or, if no Proof of Claim has been filed, the address listed on the Credit
Report.


Dated: September 11, 2020                                        SADEK AND COOPER,
                                                          BY:    /s/ Brad J. Sadek, Esquire
                                                                 1315 Walnut Street, #502
                                                                 Philadelphia, PA 19107
                                                                 215-545-0008
                                                                 Counsel for Debtor(s)
